Title: To Benjamin Franklin from Jean-François Georgel, 9 April 1777
From: Georgel, Jean-François, abbé
To: Franklin, Benjamin


Hotel de Soubise ce 9 avril 1777.
L’abbé Georgel demeurant ches S.A. Mgr. le prince Louis de Rohan et cy devant chargé des affaires de france a la cour de Vienne a L’honneur d’adresser a Monsieur francklin le jeune homme porteur de ce billet. Il est breton, de parens d’extraction Noble et ancienne. Destiné a être officer dans le regiment de dragons de la Rochefoucault ou il etoit Cadet gentilhomme, il vient de subir la réforme. La forme actuelle du Militaire francois ne lui montrant qu’une perspective très eloignée et brulant du desir de se signaler, il s’offre a passer en amerique si Monsieur francklin veut bien lui assurer un grade et un traitement. Il a du talent et a eu une tres bonne education: il etoit cy devant page de S.A. Mgr. le prince Louis de Rohan pendant L’ambassade de ce prince a Vienne, et s’est distingué dans tous les exercices qui préparent au penible Metier des Militaires.
Monsieur francklin voudra t-il bien se rapeller que l’abbè Georgel a eu L’honneur de le voir et de lui remettre une lettre de Mr. Le Docteur Ichquenauss? L’abbe Georgel offre a Monsieur francklin L’hommage de sa respectueuse consideration.
 
Addressed: A Monsieur / Monsieur Francklin / hotel dupon Mahon [?] / Rue Jacob
Notation: Georgel, Paris 9 Avril 77
